Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group VI and species IV-A in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 30-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 30-46 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Kim” et. al. US 20140346532 A1. 
Regarding claims 29, Kim teaches a method for packaging a silicon photonics chip (see figs 1-19 and parag. 0005-0006, 0068), comprising:  
20having a plurality of silicon photonics chips (see at least figs. 1 and 11, and parag. 0068, 0065), each of the plurality of silicon photonics chips including a frame region that includes a number of photonics devices and a number of optical waveguides (see at least fig. 3, pa. 00510053), each of the plurality of silicon photonics chips including an optical fiber 50 coupling region that includes a cavity formed along a side of the frame region (see at least fig. 2), the optical fiber coupling region including a number of optical fiber 25alignment features (see at least fig. 2-3 and 19, with alignment features holding/aligning fibers), the cavity of the optical fiber coupling region filled with a filler material (see at least fig. 2-3, see the filling material surrounding the fibers), each of the plurality of silicon photonics chips including an exterframe region AYARPO1641 Patent Applicationthat includes a number of optical grating couplers and corresponding optical waveguides (see at least fig. 4-7 and pa. 0055, 0057), the optical fiber coupling region formed between the frame region and the exterframe region in each of the plurality of silicon photonics chips (see at least fig. 4-7 and pa. 0055, 0057); temporarily securing the plurality of silicon photonics chips  to a first support 5wafer with the filler material facing toward the first support wafer (see at least fig. 10-12); disposing a mold compound material over the support wafer and around each of the plurality of silicon photonics chips, such that an upper surface of the mold compound material is substantially planar with exposed surfaces of the plurality of silicon photonics chips (see at least fig. 15 and 1-14,  and pa. 0068-0069), the mold compound and the plurality of silicon photonics chips 10collectively forming a unitary structure (see at least fig. 1-4 and 15 and pa. 0069); removing the first support wafer from the unitary structure of the mold compound and the plurality of silicon photonics chips (see at least fig. 1-4 and 15 and pa. 0068-0069); securing the unitary structure of the mold compound and the plurality of silicon photonics chips to a second support wafer with the filler material facing away from the 15second support wafer (see at least fig. 5 and 8 and pa. 0068-0069); forming a redistribution layer over the unitary structure of the mold compound and the plurality of silicon photonics chips, the redistribution layer including electrically conductive interconnect structures to provide fanout of electrical contacts on each of the plurality of silicon photonics chips to corresponding electrical contacts on an 20exposed surface of the redistribution layer (see at least fig. 1-14 and 15 and pa. 0068 and 0074), wherein the redistribution layer is formed to leave the optical fiber coupling region of each of the plurality of silicon photonics chips exposed (see at least fig. 9); trimming each of the plurality of silicon photonics chips to remove both the corresponding exterframe region and a portion of the redistribution layer overlying the 25corresponding exterframe region, wherein the trimming exposes a side of the optical fiber coupling region of each of the plurality of silicon photonics chips (see at least fig. 3 and 19 and pa. 0068-0069.
	However,Kim does not explicitly teach AYARPO1642 Patent Applicationsingulating the second support wafer to obtain each of the plurality of silicon photonics chips in a separately packaged form.  Nonetheless, as shown in figs. 8-9, the monolithically integrated circuits in fig. 8 comprises of plurality of IC chips in separate units that are processed to obtain multiple 3-d stack of separately formed famed silicon photonics chips.  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the integrated circuit fabrication shown in fig. 8, by singulating to separate the silicon photonics chips wafer to obtain separate plurality of silicon photonics chips as shown in fig. 9, as such process would provide chip to chip coupling of optical signals in 3-d manner (pa. 0058-0062). 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20140140655 A1
US 20130005606 A1
US 20200127438 A1
US 20170082799 A1
US 20150212266 A1
US 20140346532 A1
US 20140294342 A1
US 20180313718 A1
US 20130279844 A1
US 20100111473 A1
US 20140205234 A1
US 20180019139 A1
US 20180210009 A1
US 20150153524 A1
US 20090080486 A1
US 20110075970 A1
US 20130209112 A1
US 9632261 B1
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883